Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION113a-14(b) AND15d-14(b) (Section906 of the Sarbanes-Oxley Act of2002) In connection with the Quarterly Report of China BCT Pharmacy Group, Inc. on Form 10-Q for the period ended September 30, 2010, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), each of the undersigned do hereby certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of his or her knowledge and belief: (1)the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)the information contained in the Report fairly presents, in all material respects, the financial condition and results of the operation of the Company. Dated: November 10, 2010 By: /s/ Hui Tian Tang Hui Tian Tang Chief Executive Officer and Chairman Dated: November 10, 2010 By: /s/ Xiaoyan Zhang Xiaoyan Zhang Chief Financial Officer
